Title: To Thomas Jefferson from George Wythe, 22 December 1786
From: Wythe, George
To: Jefferson, Thomas



GW TO TJ
Williamsburgh 22 Decemb 1786

Lest a letter, which, a few days ago, i wrote to you, should not come to your hands, i now write this, to entreat, that you will let us have your thoughts on the confederation of the american states, which is proposed to be revised in the summer following. I mentioned  in that letter, that Peter Carr was attending the professors of natural and moral philosophy, and mathematics, learning the french and spanish languages, and with me reading Herodotus, Aeschylus, Cicero, and Horace; and that i wished to know if you approved of the course, or would recommend any other. Farewell.
